                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         MORELAND APARTMENTS
                                   8     ASSOCIATES, et al.,                                  Case No. 5:19-cv-00744-EJD

                                   9                    Plaintiffs,                           ORDER GRANTING DEFENDANT'S
                                                                                              MOTION TO DISMISS; ORDER
                                  10              v.                                          DENYING IN PART AND GRANTING
                                                                                              IN PART DEFENDANT’S
                                  11     LP EQUITY LLC,                                       ADMINISTRATIVE MOTION TO FILE
                                                                                              PARTS OF ITS MOTION TO DISMISS
                                  12                    Defendant.                            UNDER SEAL
Northern District of California
 United States District Court




                                  13                                                          Re: Dkt. Nos. 27, 29

                                  14           Plaintiffs Moreland Apartments Associates, Seaside Apartments Associates, and San Jose

                                  15   Apartments Associates allege that Defendant LP Equity misappropriated trade secrets, engaged in

                                  16   unfair competition, and intentionally interfered with contractual relations. See First Amended

                                  17   Complaint (“FAC”), Dkt. 25. The Court finds this motion suitable for consideration without oral

                                  18   argument. See N.D. Cal. Civ. L.R. 7-1(b). Having considered the Parties’ papers, Defendant’s

                                  19   motion to dismiss is GRANTED.

                                  20      I.      BACKGROUND

                                  21              A. Factual Background

                                  22           Plaintiffs are limited partnerships formed in the 1980s to acquire real property in California

                                  23   and to “construct, own, hold, lease, and operate” apartment projects. FAC ¶¶ 9–11. Defendant

                                  24   purchases limited partnership interests. Id., Ex. A.

                                  25           In 2015, Defendant began soliciting some of Plaintiffs’ limited partners, asking if they

                                  26   would be interested in selling their limited partnership interest. Id. ¶ 12; Id., Ex. A. As Exhibit A

                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                           1
                                   1   shows, the letters requested that the limited partner, if interested in selling their interest, send a K-

                                   2   1 form to Defendant. Id. ¶ 11; Id., Ex. A. Defendant specifically requested that interested limited

                                   3   partners “black out or remove [their] social security number on the K-1” form before mailing it to

                                   4   Defendant. Id., Ex. A. Allegedly, many of the limited partners are elderly, unsophisticated

                                   5   investors who are “ignorant of the[ir] investment, its value, and the tax implications associated

                                   6   with a sale of the security.” Id. ¶ 19. Plaintiffs contend that Defendant’s solicitation was

                                   7   “aggressive [and] predatory.” Id. ¶¶ 12, 17.1

                                   8           Plaintiffs further allege that Defendant solicited limited partners in a manner that violated

                                   9   the partnership terms. Id. ¶ 22. The transfer of a limited partnership interest requires written

                                  10   approval of the general partners. Id. Despite knowing this, Defendant only solicited the limited

                                  11   partners to evade the terms of the limited partnership agreement and to coerce the limited partners

                                  12   to breach their contract with Moreland. Id.
Northern District of California
 United States District Court




                                  13           Plaintiffs contend that Defendant obtained the identities and personal information, i.e.,

                                  14   home addresses, home and cellular phone numbers, and social security numbers, of Plaintiffs’

                                  15   limited partners through improper means. Id. ¶ 23. Plaintiffs argue that this information

                                  16   constitutes trade secrets. Id. ¶¶ 25–26. Plaintiffs further allege that Defendant engaged in

                                  17   malicious acts to purchase the limited partners’ interests and that Defendant’s solicitations were

                                  18   misleading. Id. ¶ 45. Lastly, Plaintiffs argue that Defendant intentionally disrupted the

                                  19   performance of Plaintiffs’ limited partners under the partnership agreement. Id. ¶ 53.

                                  20               B. Procedural History

                                  21           On May 21, 2019, Plaintiffs filed their First Amended Complaint. See generally FAC.

                                  22   Defendant filed a Motion to Dismiss Plaintiffs’ First Amended Complaint on June 4, 2019.

                                  23

                                  24   1
                                        Plaintiffs contend in their Opposition that Defendant also engaged in “multiple telephone calls
                                  25   and correspondence to these limited partners to obtain their K1 tax forms.” Moreland Apartments
                                       Associates et al.’s Opposition to Defendant’s Motion to Dismiss (“Opp.”), Dkt. 30. The First
                                  26   Amended Complaint, however, does not allege that Defendant called limited partners. See
                                       generally FAC.
                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                                         2
                                   1   Defendant’s Motion to Dismiss (“Mot.”), Dkt. 29. On June 17, 2019, Plaintiffs filed an

                                   2   opposition. Moreland Apartments Associates et al.’s Opposition to Defendant’s Motion to

                                   3   Dismiss (“Opp.”), Dkt. 30. Defendant filed its reply on June 24, 2019. Reply in Support of

                                   4   Defendant’s Motion to Dismiss (“Reply”), Dkt. 31. Defendant also filed a motion to seal. See

                                   5   Administrative Motion to File Under Seal Documents in Support of Its Motion to Dismiss(“Admin

                                   6   Mot.”), Dkt. 27.

                                   7       II.       LEGAL STANDARD

                                   8              To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual

                                   9   matter, accepted as true, to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal,

                                  10   556 U.S. 662, 678 (2009) (discussing Federal Rule of Civil Procedure 8(a)(2)). A claim has facial

                                  11   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  12   inference that the defendant is liable for the misconduct alleged. Id. The requirement that the
Northern District of California
 United States District Court




                                  13   court must “accept as true” all allegations in the complaint is “inapplicable to legal conclusions.”

                                  14   Id. “[F]ormulaic recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.

                                  15   Twombly, 550 U.S. 544, 555 (2007). Legal conclusions, without more, give rise to “unwarranted

                                  16   inferences . . . insufficient to avoid a Rule 12(b)(6) dismissal.” Cousins v. Lockyer, 568 F.3d

                                  17   1063, 1067 (9th Cir. 2009) (quotation marks and citation omitted).

                                  18              Dismissal can be based on “the lack of a cognizable legal theory or the absence of

                                  19   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

                                  20   F.2d 696, 699 (9th Cir. 1990). When a claim or portion of a claim is precluded as a matter of law,

                                  21   that claim may be dismissed pursuant to Rule 12(b). See Whittlestone, Inc. v. Handi-Craft Co.,

                                  22   618 F.3d 970, 975 (9th Cir. 2010) (discussing Rule 12(f) and noting that 12(b)(6), unlike Rule

                                  23   12(f), provides defendants a mechanism to challenge the legal sufficiency of complaints).

                                  24       III.      DISCUSSION

                                  25                 A. Misappropriation of Trade Secrets

                                  26              Plaintiffs allege two theories to support their misappropriation of trade secrets claim: (1)

                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                           3
                                   1   they base their first claim for relief in the Defend Trade Secrets Act (“DTSA”), see 18 U.S.C.

                                   2   § 1836, and (2) they base second claim for relief in the California Uniform Trade Secrets Act

                                   3   (“CUTSA”), see Cal. Civ. Code § 3426.2 FAC ¶¶ 24–43. For purposes of a motion to dismiss,

                                   4   “the elements of CUTSA and DTSA claims are substantially the same.” Genentech, Inc. v. JHL

                                   5   Biotech, Inc., 2019 WL 1045911, at *10 (N.D. Cal. Mar. 5, 2019).

                                   6          To state a claim for misappropriation of trade secrets, a plaintiff must allege that: “(1) the

                                   7   plaintiff owned a trade secret; (2) the defendant misappropriated the trade secret; and (3) the

                                   8   defendant’s actions damaged the plaintiff.” Autodesk, Inc. v. ZWCAD Software Co., Ltd., 2015

                                   9   WL 2265479, at *5 (N.D. Cal. May 13, 2015). A protectable “trade secret” means “all forms and

                                  10   types of financial, business, scientific, technical, economic, or engineering information” that (1)

                                  11   derives independent economic value, actual or potential, from not being generally known to

                                  12   competitors or the general public and (2) is subject to reasonable measures to maintain its secrecy.
Northern District of California
 United States District Court




                                  13   Cal. Civ. Code § 3426.1; 18 U.S.C. § 1839(3).

                                  14          Information that is “readily obtainable through public sources” is not a trade secret because

                                  15   it cannot derive independent economic value. See Experian Info. Sols., Inc. v. Nationwide Mktg.

                                  16   Servs. Inc., 893 F.3d 1176, 1188 (9th Cir. 2018) (“The subject matter of trade secrets ‘must be

                                  17   sufficiently novel, unique, or original that it is not readily ascertainable to competitors.’ Arizona

                                  18   courts have considered customer lists and have held that a trade secret cannot ordinarily consist of

                                  19   matters of public knowledge.” (citation omitted)); Nextdoor.com, Inc. v. Abhyanker, 2014 WL

                                  20   1648473, at *4 (N.D. Cal. Apr. 23, 2014) (“Information that is generally known to the public or in

                                  21   an industry lacks the requisite secrecy. Information that an individual discloses to others who are

                                  22   under no obligation to protect its confidentiality also lacks secrecy. A disclosure need not be

                                  23   widespread to defeat trade secret protection; it is defeated if no reasonable effort was made to

                                  24
                                       2
                                  25     Plaintiffs allege that this Court has federal-question jurisdiction over Plaintiffs’ federal trade
                                       secret claim and supplemental jurisdiction over the related state law claims. FAC ¶ 1. In the
                                  26   alternative, Plaintiffs allege this Court has diversity jurisdiction. Id. Defendants do not dispute
                                       this, and the Court sees no reason to reject Plaintiffs’ jurisdictional contentions.
                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                                            4
                                   1   maintain secrecy.”).

                                   2           Defendant argues that the names of the limited partners are not trade secrets because they

                                   3   are publicly available. The Court agrees. The list of Plaintiffs’ limited partners’ names is not a

                                   4   protectable trade secret pursuant to DTSA or CUSTA because, as Exhibits 1–5 show, all the

                                   5   limited partners names are “readily available through public sources.” Liberty Mut. Ins. Co. v.

                                   6   Gallagher & Co., 1994 WL 715613, at *5 (N.D. Cal. Dec. 19, 1994).3 Exhibit 3 lists the names of

                                   7   Moreland Apartment Associates’ limited partners. Exhibit 4 lists the names of Seaside Apartment

                                   8   Associates’ limited partners. Finally, Exhibit 5 lists the names of the San Jose Apartment

                                   9   Associates’ limited partners and is publicly available to anyone online. The disclosed names of

                                  10   Plaintiffs’ limited partners cannot constitute trade secrets. See Memry Corp. v. Ky. Oil Tech.,

                                  11   N.V., 2006 WL 3734384, at *4 (N.D. Cal. Dec. 18, 2006) (“In light of the requirement of secrecy,

                                  12   it is clear that an unprotected disclosure of a trade secret terminates its existence.”).
Northern District of California
 United States District Court




                                  13           Defendant next argues that the limited partners’ phone numbers and addresses are not trade

                                  14   secrets because they are publicly available. The Court agrees. Defendant asks this Court to take

                                  15
                                       3
                                  16     Defendant asks this Court to take judicial notice of Exhibits 1–5. The Court may take judicial
                                       notice of facts not subject to reasonable dispute because its accuracy can be readily determined
                                  17   from sources whose authenticity cannot reasonably be questioned. See Fed. R. Evid. 201(b).
                                       Exhibits 1, 2, and 5 are publicly available on government websites and are thus subject to judicial
                                  18   notice. See Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal. 2015)
                                       (taking judicial notice of “[p]ublic records and government documents available from reliable
                                  19   sources on the Internet, such as websites run by governmental agencies” (quotation marks and
                                       citation omitted) (alteration in original)). Exhibits 3 and 4 are available for public viewing in the
                                  20   Santa Clara County Recorder’s Office and the Santa Cruz County Recorder’s Office
                                       (respectively). “Under Federal Rule of Evidence 201(b), publicly-recorded real estate instruments
                                  21   and notices are the proper subject of judicial notice, unless their authenticity is subject to
                                       reasonable dispute.” Mulhall v. Wells Fargo Bank, N.A., 241 F. Supp. 3d 1046, 1050 (N.D. Cal.
                                  22   2017) (taking judicial notice of official records recorded in the San Mateo County Recorder’s
                                       Office); Corral v. Select Portfolio Servicing, Inc., 2014 WL 3900023, at *1 n.1 (N.D. Cal. Aug. 7,
                                  23   2014) (taking judicial notice of various documents recorded in the Alameda County Recorder’s
                                       Office). Exhibits 3 and 4 are publicly-recorded documents, filed at county recorder officers, and
                                  24   are thus subject to judicial notice. Accordingly, the Court GRANTS Defendant’s requests for
                                       judicial notice. Because this information is publicly available, it is no longer confidential and thus
                                  25   Defendant’s administrative motion to file portions of its motion to dismiss under seal is DENIED.
                                       See Space Data Corp. v. Alphabet Inc., 2019 WL 2305278, at *1 (N.D. Cal. May 30, 2019)
                                  26   (“When considering a sealing request, a strong presumption in favor of access is the starting
                                       point.”).
                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                                           5
                                   1   judicial notice of the fact that the telephone numbers and addresses of the limited partners are

                                   2   readily available in the public domain. Mot. at 10 n.8. Publicly available online resources, like

                                   3   LexisNexis Public Records, permit subscribers to search millions of public records to locate

                                   4   individuals’ addresses and other contact information, like phone numbers. See LEXISNEXIS,

                                   5   LexisNexis Public Records, https://www.lexisnexis.com/en-us/products/public-

                                   6   records.page#section-2 (last visited Dec. 2, 2019). The fact that Defendant “paid money to obtain

                                   7   Moreland’s proprietary information” and used LexisNexis Public Records does not change the fact

                                   8   that Plaintiffs’ limited partners’ addresses and phone numbers were already publicly disclosed.

                                   9   Opp. at 4, 7; Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166–67

                                  10   (S.D.N.Y. 2015) (“With respect to the LexisNexis database search, it is publicly available, and

                                  11   case law supports taking judicial notice of it.”).

                                  12          Defendant contends it used LexisNexis Public Records, White Pages online, and other
Northern District of California
 United States District Court




                                  13   publicly available online resources to identify the address and phone numbers of Plaintiffs’ limited

                                  14   partners. Declaration of Adam McNutt (“McNutt Decl.”) ¶ 11, Dkt. 29-1. Plaintiffs rebut this by

                                  15   pointing this Court toward Paragraph 23 of the First Amended Complaint, which summarily

                                  16   alleges Defendant used “improper means” to determine the limited partners’ personal information.

                                  17   FAC ¶ 23; cf. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009) (noting that legal

                                  18   conclusions alone are “insufficient to avoid a Rule 12(b)(6) dismissal”). The Court need not give

                                  19   weight to Plaintiffs’ conclusory contention that Defendant used “improper means” to learn the

                                  20   limited partners’ addresses and phone numbers. Moreover, on the public docket, filed with

                                  21   Plaintiffs’ initial Complaint, is an Exhibit. See Complaint, Ex. A, Dkt. 1. This Complaint

                                  22   includes the addresses of four limited partners (the supposed trade secrets). Accord Memry Corp.,

                                  23   2006 WL 3734384, at *4 (unprotected disclosure of a trade secret terminates its existence).

                                  24   Accordingly, because the limited partners’ addresses and numbers can be accessed on publicly

                                  25   available databases—see Exhibits 1–5 (including some of the limited partners addresses and

                                  26   phone numbers), the public docket for this case, and databases like LexisNexis—the names,

                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                           6
                                   1   addresses, and phone numbers of the limited partners are not protectable trade secrets.

                                   2          Third, Defendant contends that it did not receive the social security numbers of the limited

                                   3   partners. Mot. at 5, 16. The only social security numbers shown to be disclosed to Defendant are

                                   4   the ones publicly filed in Exhibits 3–5.4 Further, the Court rejects Plaintiffs’ conclusory

                                   5   allegations that Defendant used “improper means” to access limited partners’ social security

                                   6   numbers. FAC ¶ 23. Such threadbare pleading is entitled no deference. Ashcroft, 556 U.S. at

                                   7   678. Notably, the solicitation letter specifically instructed interested limited partners not to send

                                   8   their social security number with their K-1 form. See FAC, Ex. A; McNutt Decl. ¶ 14. The letters

                                   9   and email are thus devoid of any inclination that Defendant obtained or used improper means to

                                  10   obtain the limited partners’ social security numbers and Plaintiffs do not provide any credible

                                  11   allegation to the contrary.

                                  12          Lastly, the Court rejects Plaintiffs’ arguments rebutting Defendant’s motion to dismiss.
Northern District of California
 United States District Court




                                  13   First, to the extent a “zone of privacy” or “reasonable expectation of privacy” exists in trade secret

                                  14   law (the Court, like Defendant, are dubious such “privacy” terms are appropriate in the trade

                                  15   secret context), Plaintiffs have no such expectation of privacy in publicly available information.

                                  16   See Opp. at 6. Second, and relatedly, the issue in trade secret law is whether the information is

                                  17   secret, someone’s expectation of privacy in that information is irrelevant. Hence, Plaintiffs’

                                  18   contention that the certificate of limited partnership was required to be filed with the California

                                  19   Secretary of State/the local county clerk is immaterial. Opp. at 8. Indeed, the fact that California

                                  20   required Exhibits 1–5 to be filed means the names and information therein cannot be a trade

                                  21   secret. Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1002 (1984) (“Because of the intangible

                                  22   nature of a trade secret, the extent of the property right therein is defined by the extent to which

                                  23   the owner of the secret protects his interest from disclosure to others.” (emphasis added)). The

                                  24
                                       4
                                  25    Due to the sensitive nature of this information, even though it is publicly available on the
                                       California Secretary of State Website, the Court instructs Defendant’s to refile its Motion to
                                  26   Dismiss with unredacted exhibits, except as to the social security number which appears in
                                       Exhibits 3–5.
                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                                         7
                                   1   public filing of Exhibits 1–5 extinguished any trade secrets once contained within the documents.

                                   2   Likewise, Defendant’s ability to access the limited partners’ phone numbers and addresses on a

                                   3   database like LexisNexis, regardless of the cost, means the information on the database cannot be

                                   4   a trade secret as it is not secret. See Liberty Mut. Ins. Co., 1994 WL 715613, at *4 (noting that

                                   5   information that is readily obtainable through public sources cannot “derive the independent

                                   6   economic value necessary” to qualify as a trade secret). Finally, Plaintiffs have alleged no facts

                                   7   from which this Court can infer Defendant obtained or improperly obtained the limited partners’

                                   8   social security numbers. Rather, the contrary seems to be shown. Accordingly, Defendant’s

                                   9   motion to dismiss Plaintiffs’ trade secret claim is GRANTED.

                                  10                B. Unfair Competition

                                  11          Count III asserts a claim for unfair competition pursuant to California’s Unfair

                                  12   Competition Law (“UCL”). California’s UCL “broadly prohibits ‘any unlawful, unfair, or
Northern District of California
 United States District Court




                                  13   fraudulent business act or practice.’” Boschma v. Home Loan Ctr., Inc., 129 Cal. Rptr. 3d 874,

                                  14   893 (Ct. App. 2011) (quoting Cal. Bus. & Prof. Code § 17200). To have statutory standing to

                                  15   pursue a UCL claim, a person “must have suffered injury in fact and [] lost money or property as a

                                  16   result of the unfair competition.” Cal. Bus. & Prof. Code § 17204; see also Ruiz v. Gap, Inc., 540

                                  17   F. Supp. 2d 1121, 1127 (N.D. Cal. 2008) (“[T]o pursue either an individual or a representative

                                  18   claim under the California unfair competition law, a plaintiff must have suffered an injury in fact

                                  19   and lost money or property as a result of such unfair competition.” (citation and quotation marks

                                  20   omitted)).

                                  21          Plaintiffs rest their UCL claim on the contention that “Moreland’s fiduciary duty compels

                                  22   it to protect and defend its limited partners from harassment.” FAC ¶ 47. Assuming this is true, it

                                  23   still fails to show that Plaintiffs lost any money or property through the alleged harassment. See

                                  24   Ruiz, 540 F. Supp. 2d at 1127 (noting to show a UCL violation, the plaintiff must have suffered

                                  25   some economic harm). In rebuttal, Plaintiffs recite paragraph 47 of the FAC. See Opp. at 10. But

                                  26   this does not save their UCL claim—Plaintiffs simply reallege that they will be damaged if

                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                           8
                                   1   Defendant “drains the assets of the partnership.” FAC ¶ 47. An allegation that Plaintiffs and/or

                                   2   their limited partners will sustain financial harm from Defendant’s predatory tactics fails to plead a

                                   3   UCL claim. A fear or risk of future loss, especially without any concrete showing that the loss

                                   4   will even occur, cannot show that Plaintiffs “lost money or property” as a result of Defendant’s

                                   5   alleged unfair competition. Indeed, Plaintiffs have not, and cannot, allege that they have lost

                                   6   money or property because “Defendant has not . . . purchased an interest from Plaintiffs’ limited

                                   7   partners.” Reply at 9. Accordingly, because Plaintiffs have not shown an actual loss of money or

                                   8   property, Defendant’s motion to dismiss Plaintiffs’ UCL claim is GRANTED.

                                   9              C. Intentional Interference with Contractual Relations

                                  10          Count IV asserts a claim for intentional interference with contractual relations. To state a

                                  11   claim for intentional interference with contractual relations under California law, Plaintiffs must

                                  12   show (1) a valid contract between Plaintiffs’ and the limited partners; (2) Defendant’s knowledge
Northern District of California
 United States District Court




                                  13   of this contract; (3) Defendant’s intentional acts designed to induce breach of disruption of the

                                  14   contractual relationship; (4) actual breach or disruption of the contractual relationship; and (5)

                                  15   resulting damage. Codexis, Inc. v. Enzymeworks, Inc., 2016 WL 4241909, at *4 (N.D. Cal. Aug.

                                  16   11, 2016) (citing Pac. Gas & Elec. Co. v. Bear Stearns & Co., 791 P.2d 587, 589–90 (Cal. 1990)).

                                  17          Plaintiffs’ allegations supporting its intentional interference claim are simply recitations of

                                  18   the elements comprising an intentional interference cause of action. See FAC ¶¶ 50–57 (alleging

                                  19   “Defendant knew that the partnership agreement restricted the transfer of said interests” but not

                                  20   alleging how Defendant knew). Such threadbare recitations cannot survive a Rule 12(b)(6) motion

                                  21   to dismiss. Ashcroft, 556 U.S. at 678.

                                  22          More notably, this Count suffers from the same fate as Count III. Plaintiffs never allege

                                  23   that Defendant has received any shares from a limited partner and so Plaintiffs cannot show the

                                  24   fifth factor listed above, i.e., that they were damaged by any alleged intentional interference.

                                  25   Moreover, the partnership agreement does not explicitly forbid transferring partnership interests.

                                  26   To the contrary, it allows a limited partner to “sell, transfer, assign, encumber or otherwise

                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                           9
                                   1   dispose” of their interest if the General Partners agree to such a transfer. See Opp. at 11–12 (citing

                                   2   agreements). Accordingly, because the contract between Plaintiffs and their limited partners was

                                   3   terminable upon notice and approval, “a claim for interference with the contract is improper as a

                                   4   mater of law” since no breach would have occurred had a limited partner agreed to sell their

                                   5   interest to Defendant. See Transcription Commc’n Corp. v. John Muir Health, 2009 WL 666943,

                                   6   at *9 (N.D. Cal. Mar. 13, 2009). Plaintiffs do not allege that Defendant advocated for limited

                                   7   partners to breach the contract by urging limited partners to sell the interest without approval from

                                   8   the general partners. Plaintiffs’ intentional interference claim thus fails as a matter of law and

                                   9   Defendant’s motion to dismiss this claim is GRANTED.

                                  10       IV.      CONCLUSION

                                  11             For the above reasons, the Court GRANTS Defendant’s motion to dismiss and DENIES

                                  12   Defendant’s administrative leave to file portions of its motion under seal. Defendant shall refile
Northern District of California
 United States District Court




                                  13   its motion to dismiss with unredacted exhibits, except as to the social security numbers listed in

                                  14   Exhibits 3, 4, 5.

                                  15             When dismissing a complaint, a court should grant leave to amend “unless it determines

                                  16   that the pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203

                                  17   F.3d 1122, 1127 (9th Cir. 2000). The Court finds amendment would not be futile. Accordingly,

                                  18   Plaintiffs’ trade secret (except as to the disclosed names and addresses available on this docket and

                                  19   in Exhibits 1–5), UCL claims, and intentional interference claims are dismissed with leave to

                                  20   amend. Plaintiffs may file an amended complaint by January 7, 2020. Plaintiffs may not add

                                  21   new claims or parties without leave of the Court or stipulation by the parties pursuant to Federal

                                  22   Rule of Civil Procedure 15.

                                  23             IT IS SO ORDERED.

                                  24   Dated: December 12, 2019

                                  25                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  26                                                    United States District Judge
                                  27   Case No.: 5:19-cv-00744-EJD
                                       ORDER GRANTING DEFENDANT'S MOTION TO DISMISS; ORDER DENYING IN PART
                                  28   AND GRANTING IN PART DEFENDANT’S ADMINISTRATIVE MOTION TO FILE PARTS
                                       OF ITS MOTION TO DISMISS UNDER SEAL
                                                                          10
